Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to an amendment application received on 01/04/2021. In the amendment, applicant has amended independent claims 1, 13 and 18. Claims 2-12, 14-17 and 19-20 remain original. No claim has been cancelled and no new claim has been added.
For this office action, claims 1-20 have been received for consideration and have been examined. 
Response to Arguments
Claim Interpretation under 35 U.S.C. § 112(f)
	Applicant’s remarks regarding claim interpretation under 35 U.S.C. § 112(f) have been reviewed by the examiner, however, examiner does not find them to be persuasive. With regards to place holder term “an abnormal state detection, prediction and correction module”, examiner has reviewed para [0027] however, this does not alter the invocation of 112(f) in any way whatsoever because the limitation still meets the 3 prong test of 112(f). 
	Regarding term “processor” in the “abnormal state processor”, examiner has reviewed [0073] however examiner would like to note that para [0073] discloses a general purpose processor in light of FIG. 9 which is providing overall or generic ‘processing functions’ for storage device 930 programs such as 912, 914, 1000, 1100 & 1200. For details see [0074] which discloses “The processor 910 also communicates with a storage device 930. The storage device 930 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices. The storage device 930 stores a program 912 and/or an abnormal state detection, prediction and correction model 914 for controlling the processor 910. The processor 910 performs instructions of the programs 912, 914, and thereby operates in accordance with any of the embodiments described herein”. None of this discusses a “abnormal state processor”, per se, which must be assumed to be different than “a processor” or “a microprocessor”, and the term still invokes 112(f) because the limitation meets the 3 prong test of 112(f). 
	Applicant’s explanation with respect to claim interpretation under 35 U.S.C. § 112(f) are not convincing and therefore examiner is compelled to maintain the claim interpretations under 35 U.S.C. § 112(f). See MPEP 2181 “Identifying and Interpreting a 35 U.S.C. 112(f)”.
Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments, filed 01/04/2021, with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new amendment to independent claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding claims 1 and 13, applicant’s newly amended language defines a "decision manifold" as a boundary that separates a "normal space" from an "abnormal space". However, the claim (previously and currently) also sets forth that the "decision manifold" includes the two feature spaces, rather than merely demarcate them (via the limitation i.e. “determine whether the feature vector maps to the normal operating space or the abnormal operating space in the decision manifold". 
Examiner would like to note that the decision manifold, a boundary, does not constitutionally include the normal and abnormal operating space, as defined by applicant. Examiner has consulted instant specification para [0055] which describes the decision boundary in which the space [contained] within [or demarcated by the] decision boundary may be the normal space and the space which is outside the decision boundary is considered abnormal space. However, the claim language recites “determine whether the feature vector maps to the normal operating space or the abnormal operating space in the decision manifold” which does not match with the specification or the previously claimed definition of decision manifold. 
determine […] whether the feature vector maps to the normal operating space of the abnormal operating space in the decision manifold” as “determine […] whether the feature vector maps to the normal operating space of the abnormal operating space using the decision manifold”.
Dependent claims inherit the 112(b) rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an abnormal state detection, prediction and correction module to receive data from one or more heterogeneous data source nodes;
an abnormal state processor, coupled to the memory, and in communication with the abnormal state detection, prediction and correction module and operative to execute program instructions to:
claims 13 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., (US20140165207A1) in view of NPL Document titled “Cyber-attack Detection and Accommodation Algorithm for Energy Delivery Systems” dated August 2017 and further in view of Mestha et al., (US20180255091A1).
Regarding claims 1, 13 and 18, Engel discloses:
A system to protect a device, comprising:
one or more heterogeneous data source nodes generating data associated with operation of the device (FIG. 2A & 2B; [0088-0095] provides the raw data is used to generate structured data;);
an abnormal state detection, prediction and correction module (i.e. anomaly detection module) to receive data from one or more heterogeneous data source nodes ([0099] According to other embodiments of the present invention, the anomaly detection module 270 receives information regarding actions in the computer network and identifies anomalous behavior by comparing actual network actions with the statistical models);
a memory for storing program instructions; and
an abnormal state processor, coupled to the memory, and in communication with the abnormal state detection, prediction and correction module and operative to execute program instructions to ([0100] The statistical strength of the model may affect the priority or respective “weight” given to the detected abnormalities; [0137] analyzing connectivity (logical/physical/protocol) data between user entities may be used for identifying functionality or role of entities and/or for detecting abnormal connectivity (stage 530)):
receive data from one or more heterogeneous data source nodes ([0092] the condenser and duplication eliminator module 240 may transmit structured data (245) regarding actions to an association module 250. The association module 250 may associate the received structured data regarding actions in the computer network to an entity. An entity may be an (Internet Protocol) IP address, a user, a service, a server or a workstation);
a decision manifold (decision threshold between abnormal and normal) ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become “anomalous”).
perform a feature extraction process (i.e. enriched action) on the received data to generate at least one feature vector (i.e. a feature vector) ([0146] For each enriched action (action and entities and roles) the anomaly detection module evaluates its characteristics based on the accumulated data extracted so far (packets, protocol decoding, agents, logs, records, etc.). The system may represent the action object as a feature vector in one or more N-dimensional vector spaces);
determine, via the abnormal state detection, prediction and correction module, whether the feature vector maps to the normal operating space (i.e. normal actions) or the abnormal operating space (i.e. anomalous action) using the decision manifold ([0146]-[0148] provides for a distance measure that differentiates normal actions from anomalous actions;  There must exist a threshold distance where “normal” actions become anomalous).
Engel does not disclose:
	receive a decision manifold that is a boundary in a feature space separating a normal operating space from an abnormal operating space; generate, via the abnormal state detection, prediction and correction module, a corrected value for the feature vector to map the feature vector to the normal operating space when it is determined that the feature vector maps to the abnormal operating space.
However, NPL document discloses:

    PNG
    media_image1.png
    734
    1475
    media_image1.png
    Greyscale
receive a decision manifold that is a boundary (i.e. decision boundary) in a feature space separating a normal operating space (i.e. normal data) from an abnormal operating space (i.e. attack/abnormal behavior) (See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B; Also see FIG. 1 below; Schematic diagram of the proposed industrial immune system



);
i.e. attack neutralization) for the feature vector to map the feature vector to the normal operating space when it is determined that the feature vector maps to the abnormal operating space (See Page # 2, Col. 2; Section IV. Attack Neutralization With Resilient Estimator; Also see Section IV. D. Boundary & Performance Constrained Resilient Estimator discloses generating a labeled data set consisting of attack and normal scenarios).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Engel reference and include a system and method for neutralizing abnormal signals in a cyber-detection system, as disclosed by cited NPL document.
The motivation to neutralize abnormal signals is to detect cyber-attacks constantly and mask the effects of a cyber-attack on a physical asset such as a machine or equipment.
The combination of Engel and NPL document does not disclose:
	data associated with operation of the medical device.
However, Mestha’91 discloses:
	data associated with operation of the medical device (See [0003]).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Engel and NPL reference and collect data from various healthcare machines, as disclosed by Mestha’91.

Regarding claim 13, it is a method claim and recites the same concept as claim 1 and therefore rejected on same grounds. 	Regarding claim 18, it is a non-transitory computer-readable medium claim and recites the same concept as claim 1 and therefore rejected on same grounds.
Regarding claims 2, 14 and 19, the combination of Engel, NPL and Mestha’91 discloses:
	The system of claim 1, wherein the abnormal state processor further comprises program instructions to:
return the corrected value for the feature vector to a controller of the medical device (Mestha’91: [0007]).
Regarding claim 14, it is a method claim and recites the same concept as claim 2 and therefore rejected on same grounds. 	Regarding claim 19, it is a non-transitory computer-readable medium claim and recites the same concept as claim 2 and therefore rejected on same grounds.
Regarding claims 3 and 15, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein the abnormal state processor further comprises program instructions to:
transmit an abnormal alert signal when it is determined the feature vector maps to the  abnormal operating space (Mestha’91: [0008]).
14, it is a method claim and recites the same concept as claim 3 and therefore rejected on same grounds.
Regarding claims 4, 16 and 20, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein the abnormal state processor further comprises program instructions to:
determine whether the mapping of the feature vector to the abnormal operation space is based on a fault with the medical device or a compromise of the received data (Mestha’91: [0042]).
Regarding claim 16, it is a method claim and recites the same concept as claim 4 and therefore rejected on same grounds. 	Regarding claim 20, it is a non-transitory computer-readable medium claim and recites the same concept as claim 4 and therefore rejected on same grounds.
Regarding claim 5, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 4, wherein the fault with the medical device or the compromise of the received data is associated with at least one of: (i) a data source node attack (Mestha’91: [0042]).
Regarding claim 6, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein the abnormal state processor further comprises program instructions to:
Mestha’91: [0045-0048]).
Regarding claim 7, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 6, wherein the feature dimensionality reduction process is associated with a feature transformation technique (Mestha’91: [0045-0048]).
Regarding claim 8, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 6, wherein the feature dimensionality reduction process is associated with a feature selection technique (Mestha’91: [0045-0048]).
Regarding claim 9, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein at least one of the heterogeneous data source nodes is associated with at least one of: (i) acoustic data, (ii) patient inputs, (iii) device features; (iv) physics-based models, and (v) data-driven dynamic models (Engel: [0088-0095]).
Regarding claim 10, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein the abnormal state processor further comprises program instructions to:
detect a possibility of malfunction of the device by execution of a forecast model, wherein the forecast model outputs the prediction of the feature vector a few time steps ahead; return Mestha’91: [0048-0050]).
Regarding claim 11, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 1, wherein the decision manifold is generated per a training data set (NPL: See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B).
Regarding claim 12, the combination of Engel, NPL and Mestha’91 discloses:
The system of claim 11, further comprising program instructions to:
modify the decision manifold to correspond to a sub-set of at least one of a device type and a user group (NPL: See Page # 2, Col. 2; Section III. B. Attack Decision Boundary in Feature Space; a decision boundary that separates attack from safe is constructed described in Section III-B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.A./             Patent Examiner, Art Unit 2432     

/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432